Citation Nr: 1233084	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, anxiety disorder, and depression, to include bipolar disorder, adjustment disorder, psychotic disorder, and mood disorder.

4.  Entitlement to service connection for drug abuse, including as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the RO initially denied service connection for a disability characterized as an acquired nervous disorder (to include depression, anxiety and PTSD) in a February 2000 rating decision.  The claim was re-adjudicated under the Veterans Claims Assistance Act in May 2002, and again denied.  In November 2005 the RO again declined to reopen this claim.  The Veteran again filed a petition to reopen the claim of service connection for PTSD in December 2006.  In a November 2007 claim, the Veteran indicted that he was also seeking service connection for bipolar disorder, which the RO adjudicated separately.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.   As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  

In this case, however, service connection was sought separately for various disorders, and in light of the previous final denial of the disability characterized as an acquired nervous disorder to include depression, anxiety, and PTSD, this claim must be adjudicated as a petition to reopen the previously denied claim as to those disabilities.  However, the claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder will be recharacterized to include any psychiatric disorders (i.e., adjustment disorder, psychotic disorder, and mood disorder) other than those that were subject to the RO's previous final denials.  

The issue of entitlement to service connection for a bilateral knee disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability and an acquired nervous disorder (to include depression, anxiety, and PTSD) was denied in February 2000 and May 2002 rating decisions; the Veteran did not appeal those decisions, which became final.

2.  The evidence received since the May 2002 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.

3.  The evidence received since the May 2002 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired nervous disorder (to include depression, anxiety, and PTSD).

4.  An acquired psychiatric disorder other than PTSD, depression, and anxiety, to include bipolar disorder, adjustment disorder, psychotic disorder, and mood disorder, was not manifest in service and is unrelated to service.

5.  Service connection for drug abuse, to include as secondary to an acquired psychiatric disorder, is not warranted.

6.  In correspondence dated in June 2012, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The February 2000 and May 2002 rating decisions denying service connection for a bilateral knee disability and an acquired psychiatric disorder, to include depression, anxiety, and PTSD, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired nervous disorder (to include depression, anxiety, and PTSD).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  An acquired psychiatric disorder other than depression, anxiety, and PTSD, to include bipolar disorder, adjustment disorder, psychotic disorder, and mood disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Disability resulting from drug abuse is unrelated to a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

6.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also issued a decision holding that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In this case, a letter dated in January 2007 discussed the evidence necessary to establish service connection.  This letter also advised the Veteran of the need to submit new and material evidence to reopen previously denied claims, explained the meaning of the terms "new" and "material" evidence, and discussed the basis for the previous final denials of the Veteran's claims for service connection for a bilateral knee disability and an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant records.  The Veteran was encouraged to submit or identify pertinent evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board thus finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board acknowledges that the Veteran has not been afforded VA examination with respect to his claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, adjustment disorder, psychotic disorder, and mood disorder. However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004), and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicates that those symptoms may be associated with his active military service. 

The Veteran's service treatment records are devoid of any complaints or treatment suggesting an acquired psychiatric disorder.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Further, the Veteran has not alleged any continuity of symptoms relating to the claimed disability.  As will be discussed below, the possibility of a relationship between his claimed disability and service is a complex medical question that is beyond the competence of the Veteran as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.   Accordingly, a VA examination is not warranted. 

Further, as discussed below, the Veteran's claim for service connection for drug abuse is herein denied as a matter of law.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Petitions to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216   (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Concerning the Veteran's petition to reopen his previously denied claim for service connection for a bilateral knee disability, the Board notes that service connection was denied for a bilateral knee disability in a February 2000 rating decision.  The RO determined that although there were complaints of knee pain in service, there was no record of a diagnosis during service and no further record of treatment for or complaint of a knee condition.  It denied the claim on the basis that there was no evidence of a current disability or its possible relationship to service.  

The RO re-adjudicated the claim under the VCAA in May 2002.  It noted that the service treatment records reflected one complaint of left knee pain in May 1982 and a complaint of right knee pain in May 1985; on both occasions, no diagnosis was made.  The RO also noted that VA treatment records for the period from February 1997 to April 2002 did not show specific treatment for or abnormality noted in either knee.  The RO concluded that the evidence failed to demonstrate that a chronic knee disability became manifest during active service or that a current knee disability could be linked to service.  

Evidence of record at the time of the May 2002 decision included service treatment records.  They reflect that in May 1982, the Veteran reported a four-day history of left knee pain.  Following examination, the assessment was left knee sprain.  On separation examination in May 1985, the examiner noted that the right popliteal space was tender with minimal swelling.  Range of motion was full and the joint was stable.  The examiner noted the Veteran's history of right knee pain of three days' duration, with onset while playing basketball.  Gastrocnemius strain was included in the summary of defects and diagnoses, but the Veteran was noted to be qualified for proceedings related to a Chapter 14 discharge. 

The evidence of record at the time of the May 2002 denial also included VA treatment records.  In July 2001 the Veteran reported a chronic medical problem that was noted to be knee/back pain by the provider.  However, no diagnosis of any knee disorder was assigned at that time.

Evidence added to the record since the May 2002 rating decision includes VA and private treatment records.  The Veteran complained of bilateral knee pain at an October 2007 VA treatment visit.  He stated that he had experienced symptoms for 20 years and that they had recently worsened.  X-rays at that time revealed mild to moderate degenerative changes in both knees, slightly worse on the right.  Records obtained from a private physician similarly indicate the Veteran's June 2008 report of persistent left knee pain.  The physician noted at that time that the Veteran had been given an antibiotic for redness and swelling about the left knee.  He indicated that a June 2008 MRI study revealed thickening of the proximal medial collateral ligament and a lesion consistent with chronic medial collateral ligament strain.  There was very mild tricompartmental osteoarthritis and chondromalacia on the left.  Further VA treatment records reflect that the Veteran was treated for cellulitis at his left knee in June 2008.  In July 2008 the Veteran presented with complaints of left knee pain after stepping in a hole.  An X-ray revealed a bony density from the medial femoral condyle consistent with prior ligamentous injury.  A July 2008 VA radiology report further indicates mild arthritic changes of the left knee without acute osseous abnormality.  In February 2009 the Veteran was again seen for left knee pain.  The provider noted that the symptoms had been intermittent since a fall on the knee 12 months previously.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability.  As discussed, the RO initially denied the Veteran's claim because the evidence did not establish the presence of a current disability referable to the Veteran's knee complaints in service.  Since then, evidence has been added to the record that shows mild to moderate degenerative changes and chondromalacia in the Veteran's knees.  As this evidence cures one of the previously identified evidentiary defects, the Board finds that the claim may be reopened.  The reopened claim will be addressed in the remand that follows this decision.

Turning to the Veteran's petition to reopen his previously denied claim of service connection for an acquired nervous disorder, to include depression, anxiety, and PTSD, the Board notes initially that the RO denied service connection for an acquired nervous disorder in February 2000.  It noted that there was no evidence of psychiatric treatment in service, and no confirmed diagnosis of PTSD.

The RO again denied service connection in May 2002.  It determined that there was no record of treatment for a nervous condition in service.  It further noted that current records reflected a diagnosis of PTSD, but that the reported stressor had not been verified.  It concluded that the available evidence did not show that a mental disorder manifested in service, that psychosis became manifest to a compensable degree within one year of discharge, or that the claimed mental problems were linked by objective findings to a disease or injury in service.

The evidence of record in May 2002 included service treatment records.  They reflect that on enlistment examination in October 1979, the Veteran endorsed nervous trouble; however, the examining physician clarified that there was no nervous trouble but that the Veteran merely reported that his hands shook when he was nervous.  Clinically, the Veteran was psychiatrically normal.  On discharge examination in May 1985, the Veteran denied nervous trouble, depression, and excessive worry.  He was psychiatrically normal and deemed qualified for separation.  The report of a July 1985 mental status evaluation indicates specifically that the Veteran's behavior was normal and he was fully alert.  He was fully oriented, and his mood or affect was unremarkable.  His thought process was clear, and his thought content was normal.  The provider concluded that the Veteran met the retention requirements under Army regulations.  

The evidence of record at the time of the May 2002 denial also included VA treatment records.  They indicate that the Veteran first sought psychiatric treatment in 1997, for substance abuse.  They reflect that the Veteran was treated numerous times over the following years for substance abuse and dependence.  In addition, a September 2000 VA psychiatry progress note indicates the Veteran's report of witnessing a sergeant shoot a recruit in the leg during basic training.  Following examination at that time, the diagnoses were PTSD and major depressive disorder.  Polysubstance abuse was also noted.    

On VA examination in March 2001, the Veteran reported that during basic training, he witnessed a fellow recruit shot by a supervisor.  Following examination, the diagnosis was PTSD.  In an April 2001 statement, the Veteran provided details regarding his claimed stressor, to include the names of the parties involved and an approximate date.  He noted that he could not sleep after the accidental shooting of a fellow recruit, and that he smoked marijuana to help him sleep.  A July 2001 VA psychiatry record indicates an assessment of alcohol dependence, cocaine dependence, depression versus substance-induced mood disorder, and a rule-out diagnosis of PTSD.  

In May 2002, the Army reported that a search through the U.S. Army Safety Center revealed no record concerning a weapons firing (handling) incident in Texas for the period from November 1979 to February 1980, involving the individuals named by the Veteran.  It also reported that the U.S. Army Crime Records Center had no record involving an accidental shooting of the named individual by the sergeant identified by the Veteran.  

The evidence received since the May 2002 rating decision includes additional statements by the Veteran reiterating the details of his claimed stressor.  Also received since the May 2002 rating decision are VA treatment records.  They show various diagnoses, commonly including cocaine dependence, alcohol dependence, and substance-induced mood disorder, among others.   A July 2005 VA treatment record includes a diagnosis of substance-induced mood disorder and psychotic disorder not otherwise specified.  In November 2007, a VA provider reported similar diagnoses, including depression with psychotic features, rule out schizoaffective disorder, and rule out substance-induced mood disorder.  In July 2008, a VA provider indicated diagnoses of mood disorder not otherwise specified, alcohol dependence, cocaine dependence, and rule out PTSD.  In November 2009 the Veteran was noted to have anxiety secondary to a diagnosis of prostate cancer.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  As discussed, the RO initially denied the Veteran's claim in February 2000 because there was no evidence of treatment in service and no conformed diagnosis of PTSD.  Subsequently, in May 2002, the RO acknowledged the diagnosis of PTSD but noted that the reported stressor had not been verified.  It further noted that there was no evidence that the claimed mental problems were linked by objective findings to a disease or injury in service.  Since then, there has been no competent evidence added to the file to establish that there is an acquired psychiatric disorder that is related to service, or to assist in the verification of the Veteran's claimed PTSD stressor.  Although the Board acknowledges that the evidence establishes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, to include both PTSD and depression, the evidence does not tend to establish that these disorders are in any way related to service.  Similarly, the Veteran has not provided any new evidence to allow VA to corroborate his claimed in-service stressor.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decisions have not been cured, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD, may not be reopened.

Service Connection Claims

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records reflect that on enlistment examination in October 1979, the Veteran endorsed nervous trouble; however, the examining physician clarified that there was no nervous trouble but that the Veteran merely reported that his hands shook when he was nervous.  Clinically, the Veteran was psychiatrically normal.  On discharge examination in May 1985 the Veteran denied nervous trouble, depression, and excessive worry.  He was psychiatrically normal and deemed qualified for separation.  The report of a July 1985 mental status evaluation specifically indicates that the Veteran's behavior was normal, and he was fully alert.  He was fully oriented, and his mood or affect was unremarkable.  His thought process was clear, and his thought content was normal.  The provider concluded that the Veteran met the retention requirements under Army regulations.  

The Veteran was first treated by VA in 1997, when he was hospitalized in a VA facility from February to March 1997 for treatment for substance abuse.  At that time, he reported a 10-year history of crack use as well as alcohol binges.  He also reported past use of hallucinogens.  He underwent detoxification.  The discharge diagnoses were alcohol dependence, cocaine dependence, substance-induced mood disorder, and hallucinogenic abuse in the past.  An April 1999 discharge summary similarly indicates that the Veteran was detoxified over three days.  It notes diagnoses of alcohol dependence, cocaine dependence, and substance-induced mood disorder.  Regarding past psychiatric history, the discharge summary notes that the Veteran went through a substance abuse treatment program in 1997 and had a history of participating in five other programs with no significant sobriety.  The Veteran reported using alcohol and cocaine to self-medicate his depression.  A discharge summary associated with hospitalization from December 1999 to January 2000 indicates alcohol dependence, cocaine dependence, and substance-induced mood disorder.  

The Veteran was again hospitalized for alcohol and cocaine abuse in August 2000, and discharged in September 2000.  He presented with suicidal ideation and worsening depression.  The discharge diagnoses were alcohol dependence and cocaine dependence, as well as substance-induced mood disorder.  A September 2000 VA psychiatry progress note indicates the Veteran's report of witnessing a sergeant shoot a recruit in the leg during basic training.  Following examination, the diagnoses were PTSD and major depressive disorder.  Polysubstance abuse was also noted.  On VA examination in March 2001, the Veteran reported that during basic training, he witnessed a fellow recruit shot by a supervisor.  Following examination, the diagnosis was PTSD.  In April 2002, the Veteran was again treated for substance abuse and was diagnosed at that time with adjustment disorder.  July 2005 and August 2005 VA treatment records include similar diagnoses of substance-induced mood disorder, adjustment disorder, and psychotic disorder not otherwise specified.  The Veteran was noted to be noncompliant with treatment.  He was assigned similar diagnoses in September 2006.  During treatment in November 2007, VA providers reported diagnoses including depression with psychotic features, rule out schizoaffective disorder, and rule out substance-induced mood disorder.

Similarly, a May 2008 VA discharge summary indicates diagnoses of cocaine/alcohol induced mood disorder with onset during withdrawal and during intoxication, cocaine dependence, and alcohol dependence.  In July 2008, a VA provider indicated diagnoses of mood disorder not otherwise specified, alcohol dependence, cocaine dependence, and rule out PTSD.  A July 2008 discharge summary further indicates diagnoses of cocaine dependence, alcohol dependence, cocaine/alcohol induced mood disorder, cocaine/alcohol induced psychotic disorder, rule out psychotic disorder not otherwise specified, and rule out major depressive disorder.  The Veteran was further diagnosed with generalized anxiety disorder and substance abuse at an October 2008 treatment visit.  In November 2009 the Veteran was noted to be anxious secondary to a diagnosis of prostate cancer.  He was also assigned diagnoses of adjustment disorder, substance abuse, and rule out depression at a November 2009 treatment visit.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for an acquired psychiatric disorder other than PTSD, depression, and anxiety. While the evidence reveals myriad psychiatric diagnoses, the competent and probative evidence of record does not etiologically link any psychiatric disorder to service or any incident therein.  Service treatment records are similarly negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether he has a psychiatric disorder that is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran first presented to a VA facility for drug treatment in 1997, approximately 13 years following his separation from service.  At that time, he reported a 10-year history of crack use and alcohol binges.  Moreover, the Veteran has not specifically stated at any time that he has experienced these symptoms continuously since service.  

In summary, there is no credible evidence of a psychiatric disorder in service, and no credible evidence that any currently present psychiatric disorder is related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, supra. 

Turning to the Veteran's claim for service connection for drug abuse, the Board notes that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Disability resulting from drug and alcohol abuse, because it is considered willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  As such, direct service connection for drug abuse is not warranted as a matter of law.

The Board notes, however, that there is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. 

Here, the Veteran is not in receipt of service connection for any disability, to include any psychiatric disorder.  Accordingly, there is no basis upon which to establish service connection for drug abuse on a secondary basis.  Therefore, the claim must be denied as a matter of law.

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a June 2012 statement, the Veteran indicated in writing his wish to withdraw the appeal with respect to service connection for bilateral hearing loss disability.  Hence, as to this matter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the Veteran's claim for service connection for bilateral hearing loss disability, and it is dismissed.


ORDER

New and material evidence having been submitted, the petition to reopen a claim of entitlement to service connection for a bilateral knee disability is granted.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD, is denied.

Entitlement to service connection for an acquired psychiatric disorder other than depression, anxiety, and PTSD, to include bipolar disorder, adjustment disorder, psychotic disorder, and mood disorder, is denied.

Entitlement to service connection for drug abuse is denied.

The claim of entitlement to service connection for bilateral hearing loss disability is dismissed.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  As noted above, the question of whether an examination is warranted in a claim such as this has been discussed in Duenas and McLendon, supra.  In light of the documented knee complaints in service and the current clinical findings pertaining to the Veteran's knees, the Board finds that a VA examination is warranted. 

Specifically, on remand the agency of original jurisdiction (AOJ) must arrange for the appellant to undergo VA examination.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed knee disability.  The examiner must further address whether it is at least as likely as not that any diagnosed knee disability is related to the Veteran's time in service.  In opining as to whether any currently diagnosed knee disorder is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having experienced knee pain bilaterally during service, as documented in his service treatment records, and his current diagnoses of degenerative joint disease and chondromalacia patella in the knees.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral knee disability.  The claims folder must be forwarded to the examiner for review.  The examiner must be directed to elicit a complete history from the Veteran.  All indicated studies must be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner must identify all current knee disabilities.  The examiner must also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present knee disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies must be addressed prior to recertification to the Board.

4.  Then, re-adjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


